Citation Nr: 0309202	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  00-06 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as secondary to service-connected varicose veins of 
the right lower extremity.

2.  Entitlement to an initial compensable evaluation for 
varicose veins of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1956.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1999 
rating decision by the Philadelphia, Pennsylvania RO that: 
assigned an initial noncompensable evaluation for varicose 
veins of the right lower extremity, effective June 28, 1999, 
after granting service connection for this disability; and 
denied service connection for prostate cancer, to include as 
secondary to service-connected varicose veins of the right 
lower extremity.  This case was before the Board in October 
2001 when it was remanded for additional development.

The Board notes that the veteran was scheduled for a hearing 
before the Board in Washington, D.C. in September 2001; 
however, he failed to report to the hearing without 
explanation and has not requested that the hearing be 
rescheduled.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  The veteran does not have prostate cancer or residuals 
thereof.

3.  The veteran's service-connected varicose veins of the 
right lower extremity are asymptomatic.







CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active military service, its incurrence or aggravation during 
such service may not be presumed, and it is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2002); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2.  The criteria for the assignment of an initial compensable 
rating for the veteran's service-connected varicose veins of 
the right lower extremity have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic 
Code 7120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002)).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statement of the case, the Board's October 
2001 Remand, and letters from the RO to the veteran, in 
particular a November 2001 letter, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable the RO to obtain evidence in support of his claims, 
the assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire the RO to obtain such 
evidence on his behalf.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded an appropriate VA examination 
to determine the nature and etiology of any currently present 
prostate cancer and the severity of his service-connected 
varicose veins.  Neither the veteran nor his representative 
has identified any outstanding evidence or information that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.

Prostate Cancer

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a malignant tumor is 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In the case at hand, the veteran's service medical records 
are negative for complaints or findings related to prostate 
cancer and there is no other medical evidence suggesting the 
presence of prostate cancer in service or until many years 
thereafter.  Moreover, there is no medical evidence of a 
nexus between prostate cancer and the veteran's service-
connected varicose veins.  

The medical evidence specifically addressing whether the 
claimed prostate cancer is related to his military service or 
his service-connected varicose veins is limited to the report 
of a November 2002 VA examination.  The examiner stated:

It is not at all likely that the cancer 
of the prostate developed during the 
military or within the first post 
military year when the [veteran] would 
have been less than 25 years of age.  . . 
. In any case, varicose veins have 
absolutely nothing to do with cancer of 
the prostate, whether as a cause or 
whether as an aggravant.  

In a December 2002 addendum, the VA examiner stated that he 
had reviewed the veteran's claims file in conjunction with 
the November 2002 examination.

The evidence of a nexus between the veteran's claimed 
prostate cancer and his military service or his service-
connected varicose veins is limited to the veteran's own 
statements.  These nexus statements are not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Under these circumstances, the Board must conclude that 
service connection for prostate cancer, to include as 
secondary to service-connected varicose veins of the right 
lower extremity, is not warranted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Varicose Veins

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Service medical records note that the veteran received 
treatment (ligation) for varicose veins of the right lower 
extremity. 

In June 1999, the veteran submitted a claim for service 
connection for varicose veins.

A September 1999 VA examination report notes the veteran's 
complaints of swelling of the veins in his right lower 
extremity.  The examining physician indicated that there were 
no restrictions on the veteran's ambulation associated with 
his varicose veins.  He further indicated that the veteran 
did not wear supportive hosiery, and did not complain of 
edema or discoloration.  Examination revealed mild 
varicosities of the right lower extremity, with no bulbous 
lesions.  There was no edema or abnormal pigmentation.  The 
diagnostic impression was of very mild varicose veins of the 
right lower extremity, with no evidence of fatigability or 
incoordination.  The examiner further opined that the 
veteran's varicose veins of the right lower extremity were 
likely to remain constant in severity and not become 
progressively more severe.

By rating decision dated in October 1999, the RO granted 
service connection for varicose veins of the right lower 
extremity, and assigned a noncompensable evaluation, 
effective from June 28, 1999.  The veteran appealed the 
rating assigned.

By letter dated in November 2001, the RO requested that the 
veteran provide the names, addresses and dates of treatment 
for all health care providers who treated him for varicose 
veins of the right lower extremity.  The veteran has not 
responded to this request.

A November 2002 VA examination report notes that the veteran 
reported absolutely no sequelae of the stripping of the 
varicose veins.  Examination revealed a normal right lower 
extremity with no evidence of varicose veins or chronic 
venous insufficiency.  The examiner stated that the veteran's 
varicose veins were not manifested by: asymptomatic palpable 
or visual varicose veins; intermittent swelling of the right 
lower limb, or aching and fatigue of the right lower limb 
after prolonged standing or walking, with symptoms relieved 
by elevation of the limb or compression hosiery; persistent 
edema, incompletely relieved by elevation of the limb and 
with or without beginning stasis pigmentation or eczema; or 
persistent ulceration and/or massive board-like edema and/or 
constant pain at rest.  The diagnoses included post stripping 
of varicose veins of the right lower limb without residual.  
In a December 2002 addendum, the VA examiner stated that he 
had reviewed the veteran's claims file in conjunction with 
the November 2002 examination.

The veteran's varicose veins of the right lower extremity are 
under Diagnostic Code 7120 of VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4).  Under Diagnostic Code 7120, 
a noncompensable rating is warranted for asymptomatic 
palpable or visible varicose veins.  A 10 percent rating is 
assigned for varicose veins with intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating is 
warranted where varicose veins are accompanied by persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (2002).

The evidence clearly demonstrates that the veteran's varicose 
veins do not more nearly approximate the criteria for a 10 
percent rating than those for a noncompensable evaluation.  
There is no evidence of intermittent edema of the extremity 
or aching and fatigue in the leg after prolonged standing or 
walking.  Specifically, a September 1999 VA examination 
report notes that the veteran did not wear supportive 
hosiery, and did not complain of edema.  The examiner 
described the varicose veins as very mild.  The November 2002 
examination disclosed no evidence of current varicose veins 
or residuals thereof.  Moreover, at that examination, the 
veteran had no complaints pertaining to varicose veins of the 
right lower extremity.  
Accordingly, the Board concludes that the veteran does not 
warrant an initial compensable rating for his service-
connected varicose veins.  The Board also has considered 
whether the veteran is entitled to "staged" ratings as 
prescribed by Fenderson.  However, at no time does the 
evidence show entitlement to a compensable rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for prostate cancer, to 
include as secondary to service-connected varicose veins of 
the right lower extremity, is denied.

Entitlement to an initial compensable evaluation for varicose 
veins of the right lower extremity is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

